Citation Nr: 1142949	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-30 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to November 1957, followed by periods of active duty for training as a reservist until January 1962.  See DD Form 214; Discharge Document, January 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Waco, Texas that denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

The Veteran testified at a March 2010 Travel Board hearing before the undersigned Acting Veterans Law Judge. A transcript of the proceeding has been associated with the claims file.

In February 2011, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in a September 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The VCAA and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).

Pursuant to the Board's February 2011 Remand instructions, the Veteran was afforded a VA audiological examination in March 2011.  However, the Board finds that the opinion rendered is inadequate.  In so finding, the Board notes that the March 2011 examiner conducted an interview of the Veteran, reviewed the claims file, and conducted a complete audiological examination.  After considering the foregoing, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and bilateral tinnitus.  The examiner noted that the Veteran had multiple private treatment audiograms from 2002 to 2009 and that no records of hearing thresholds or hearing deficit were found during his dates of service.  She further reported that no medical records were found for the time period within a year of release from service.  She thereafter concluded that "[w]ithout any audiometric data, an opinion regarding a connection between the [V]eteran's hearing loss and noise exposure during military service cannot be rendered without resorting to mere speculation."  

Before the Board can rely on the examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Furthermore, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Finally, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones, 23 Vet. App. at 389.

Here, it is unclear on what reason or reasons the examiner based her conclusion that an opinion would be speculative.  The Board observes that the examiner noted that the Veteran's reported in-service noise exposure from firing artillery without use of hearing protection in most situations.  As outlined above, however, prior to stating that an opinion regarding etiology would be speculation the examiner also reported that the Veteran received audiological treatment from 2002 to 2009, no records of hearing thresholds or hearing deficit were found during his dates of service, and that no medical records were found for the time period within a year of release of service.  It is uncertain whether the examiner was attempting to indicate that because no audiometric thresholds or hearing deficit were found during his dates of service or within a year of release of service, that his bilateral hearing loss disability is not related to his military service.  Notably, the Veteran's service treatment records are not available for review.  Finally, it is uncertain whether additional research or consultation would allow for a nonspeculative opinion. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For the above stated reasons, and in light of the Court's recent holding in Jones regarding the use by examiners of terminology indicating that an opinion cannot be provided without resort to speculation, the Board finds that the March 2011 opinion is inadequate as regards the bilateral hearing loss disability claim.

Additionally, as noted above, the Board remanded the Veteran's claim of entitlement to service connection for tinnitus, specifically in order to obtain an opinion as to whether the Veteran's tinnitus is related to his military service.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's tinnitus claim.  As discussed above, the Veteran was afforded a VA audiological examination in March 2011.  Crucially, the VA examiner did not render an opinion as to whether the Veteran's tinnitus is related to his military service.  As such, the Board finds that another remand is required for compliance with its February 2011 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Return the claims file to the VA audiologist who examined the Veteran for his bilateral hearing loss disability and tinnitus in March 2011.  The examiner should again review the Veteran's claims file and provide an opinion as to the following:

a. whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is etiologically related to his period of military service.

b. whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current tinnitus is etiologically related to his period of military service.
  
The examiner should indicate in her report whether or not the claims file was reviewed.  A rationale for all opinions expressed should be provided.  If the audiologist determines that an examination of the Veteran is necessary, an examination should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Review the addendum report for compliance with the Board's directive.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  In the event that an additional examination is deemed necessary, the Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



